WALLACE, JUDGE:
The claimant filed this claim against the respondent for water damage to her home, which is located on ten acres of land fronting on Monown Road just off its intersection with West Virginia Route 7 near Kingwood, West Virginia. The claimant has lived in this home since 1951. The elevation of the road is higher than the claimant’s home. Her driveway slopes downward from the highway to the house. Drainage along the road, maintained by the respondent, is provided by culverts under the road and ditches to and from these culverts.
One night in the spring of 1978, the claimant went to the basement, put coal in her furnace, and went to bed. The basement was dry. Sometime during the night, there was a heavy rain, and the claimant awoke to discover water in the basement. Her investigation revealed that water was coming in from the road. The claimant and witnesses in her behalf testified that there had been no water in the house before this time, and that one of the culverts under the road had been damaged by heavy truck traffic. The culvert then became stopped up and changed the flow of surface water onto claimant’s property and into her home. The claimant further testified that water continued to come into her basement during subsequent rains. Complaints were made to the respondent’s office in Preston County by the claimant and her daughter, who stated that there was no response to these calls. Subsequently, the respondent replaced the damaged culvert, and cleaned the ditch line and other culverts. Since this work was completed, no further water problem has occurred.
*151The claimant sustained damage to the walls and floor of the basement of her house. Her furnace, water heater, and septic tank had to be replaced. Personal property damaged and destroyed in the basement consisted of items of furniture, stored clothing, and canned fruit and vegtables. It was necessary to spread 30 tons of gravel on the driveway to the home at a cost of $202.50. Claimant expended $2,330.00 for a new furnace, $129.00 for a water heater, and $1,100.00 to replace the septic tank. She valued the lost items of furniture, clothing, and canned fruit and vegtables at $1,435.00. The Court directed the claimant to obtain an appraisal of her house establishing a value before and after the damage. The appraisal obtained by the claimant from Snyder Realty Company of Kingwood, West Virginia, indicated that the difference in the values was $6,000.00.
From the record, the Court is of the opinion that the failure of the respondent to properly maintain the culvert and drainage ditches servicing the road in front of claimant’s home caused the damages and losses sustained by the claimant. Accordingly, based on the evidence and testimony, the Court hereby makes an award of $11,196.50 for the damages to claimant’s home and personal property.
Award of $11,196.50.